—In a mat*516rimonial action, Avi J. Hasten appeals from an order of the Supreme Court, Nassau County (Parga, J.), entered May 4, 2000, which, sua sponte, directed him to pay a sanction of $500 to the Lawyers’ Fund for Client Protection pursuant to 22 NYCRR 130-2.1.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is modified, as a matter of discretion, by reducing the amount of the sanction from $500 to $150; as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in imposing a sanction upon Avi J. Hasten, attorney for the plaintiff, upon his failure to appear for a scheduled trial, to arrange for substitute counsel to appear, or to advise the court and his adversary of his difficulty in arranging substitute counsel (see, Matter of Gurwitch, 256 AD2d 180; 22 NYCRR 130-2.1 [b]). However, the sanction is excessive to the extent indicated. Ritter, J. P., Santucci, S. Miller and Smith, JJ., concur.